DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Paladugu et al. (US 2020/0367101 A1, hereinafter “Paladugu”) in view of Ingale et al. (US 2020/0245401 A1, hereinafter “Ingale”).
 	Regarding claims 1 and 11, Paladugu teaches a method, comprising: a user equipment (UE) reconfiguring a packet data convergence protocol (PDCP) entity upon receiving a reconfiguration request received by upper layers of a user equipment (UE) (Figs. 7, 11, 12, ¶ [0081], where a UE receives an RRC reconfiguration message that indicates a configuration for a handover procedure in which UE 120 is to be handed over from source BS 110-1 to target BS 110-2. ¶ [0082], ¶ [0097], The techniques described herein may be applied in a common packet data convergence protocol (PDCP) entity during MBB or DAPS handover, ¶ [0120], same PDCP entity for target link handling, ¶ [0124], On indicating the switch of the PDCP anchor (e.g., a bearer termination point change) from source gNB to target gNB via the RRC Reconfiguration message sent to the UE, the UE may use the same ROHC decompression context but different security context for deciphering the packets received on the target link), wherein the UE is connected with a source cell in a wireless network, and wherein the UE is configured with a dual active protocol stack (DAPS) associated with the source cell and a data radio bearer for a target cell (Figs. 2, 3, 7, 8, 10-21, ¶ [0097], a dual active protocol stack (DAPS) handover, ¶ [0104], in case of handover (e.g., MBB or DAPS handover), once the target link is setup, but the source connection is not yet released, ¶ [0124], ¶ [0130]); and wherein the reconfiguration request is to enable target PDCP functions upon determining to continue data transfer for the data radio bearer in the target cell (7, 10-21, ¶ [0085], ¶ [0104], in case of handover (e.g., MBB or DAPS handover), once the target link is setup, but the source connection is not yet released, ¶ [0124], On indicating the switch of the PDCP anchor (e.g., a bearer termination point change) from source gNB to target gNB via the RRC Reconfiguration message sent to the UE, the UE may use the same ROHC decompression context but different security context for deciphering the packets received on the target link  ¶ [0135], where the RRC configuration request from the upper layer enables target PDCP functions (e.g., target/different security context for deciphering the packets received on the target link); establishing a header compression protocol and applying a header compression configuration provided by upper layers for the target cell; establishing a cipher function and applying a cipher algorithm and a key provided by upper layers for the target cell; and establishing an integrity protection function and applying an integrity protection algorithm and key provided by upper layers for the target cell (Figs. 10-21, ¶ [0124], On indicating the switch of the PDCP anchor (e.g., a bearer termination point change) from source gNB to target gNB via the RRC Reconfiguration message sent to the UE, the UE may use the same ROHC decompression context but different security context for deciphering the packets received on the target link. ¶ [0128], ¶ [0130], ¶ [0134], The UE can determine the security key to use for deciphering/integrity verification, and, subsequently the ROHC context to use for decompression of the PDU based on the logical channel on which the PDU is received. ¶ [0135], both source gNB and target gNB link ROHC context may be kept in the UE common PDCP entity during handover (e.g., during Inter-CU MBB HO or DAPS HO), until source connection is released. According to certain aspects, the common PDCP entity in the UE applies different ROHC context for decompression (e.g., the source link or target link ROHC context respectively) of data received on the different logical channels associated with the source link and target link during handover). 	
	Paladugu teaches the UE reconfigures PDCP entity upon receiving an RRC reconfiguration request received by upper/RRC layer of the UE.
	Paladugu does not explicitly teach sending a PDCP entity reconfiguration request to PDCP entity from upper layer of the UE. 
In other words, Paladugu does not explicitly teach that the RRC/upper layer entity of the UE sends a reconfiguration request to the PDCP entity of the UE to reconfigure PDCP entity.
	However, it is well known in the art to send indication/request from the RRC entity to PDCP entity in response to handover/RRC reconfiguration request, as evidenced by ¶ [0026] of Ingale.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send an indication/request from upper/RRC layer/entity, in response to receiving the RRC reconfiguration request, to the PDCP entity to reconfigure PDCP entity to enable target PDCP functions upon determining to continue data transfer for the data radio bearer in the target cell in the system of Paladugu to utilize conventional techniques in the art.
 	Regarding claim 6, Paladugu teaches a method, comprising: a user equipment (UE) reconfiguring a packet data convergence protocol (PDCP) entity upon receiving a reconfiguration request received by upper layers of a user equipment (UE) (Figs. 7, 11, 12, ¶ [0081], where a UE receives an RRC reconfiguration message that indicates a configuration for a handover procedure in which UE 120 is to be handed over from source BS 110-1 to target BS 110-2. ¶ [0082], ¶ [0097], The techniques described herein may be applied in a common packet data convergence protocol (PDCP) entity during MBB or DAPS handover, ¶ [0120], same PDCP entity for target link handling, ¶ [0124], On indicating the switch of the PDCP anchor (e.g., a bearer termination point change) from source gNB to target gNB via the RRC Reconfiguration message sent to the UE, the UE may use the same ROHC decompression context but different security context for deciphering the packets received on the target link), wherein the UE is configured with a dual active protocol stack (DAPS) associated with a source cell and a target cell ( Figs. 3, 10-21, ¶ [0104]), and wherein a radio link control (RLC) entity associated with the PDCP entity is released for a radio bearer (e.g., Fig. 10, in step 3, RLC entity associated with the source cell is released); and wherein the reconfiguration request is sent to enable target PDCP functions upon determining to continue data transfer for the data radio bearer in the target cell (7, 10-21, ¶ [0085], ¶ [0104], in case of handover (e.g., MBB or DAPS handover), once the target link is setup, but the source connection is not yet released, ¶ [0124], On indicating the switch of the PDCP anchor (e.g., a bearer termination point change) from source gNB to target gNB via the RRC Reconfiguration message sent to the UE, the UE may use the same ROHC decompression context but different security context for deciphering the packets received on the target link  ¶ [0135], where the RRC configuration request from the upper layer enables target PDCP functions (e.g., target/different security context for deciphering the packets received on the target link); releasing a header compression protocol associated with the released RLC entity; releasing a cipher function associated with the released RLC entity for the radio bearer; and  releasing an integrity protection function associated with the released RLC entity for the radio bearer (¶ [0085], the RRC reconfiguration message may indicate that UE 120 is to release a connection with source BS 110-1. As such, UE 120 may release the connection with source BS 110-1, based at least in part on receiving the RRC reconfiguration message. ¶ [0104], ¶ [0105], source cell connection release is complete, ¶ [0106], separate keys may be used for the connections to the source and target cells, ¶ [0118], the target cell signals the UE to switch to ROHC compressed mode of operation after source connection is released. ¶ [0134], UE maintains dual ROHC context at the common PDCP entity until source connections released. The UE can determine security key to use for deciphering/integrity verification, and subsequently the ROHC context to use for decompression of the PDU based on the logical channel on which the PDU is received. ¶ [0135], the common PDCP entity in the UE applies different ROHC context for decompression (e.g., the source link or target link ROHC context respectively) of data received on the different logical channels associated with the source link and target link during handover (e.g., during an Inter-CU MBB HO or DAPS HO).  
 	Paladugu teaches the UE reconfigures PDCP entity upon receiving an RRC reconfiguration request received by upper/RRC layer of the UE.
	Paladugu does not explicitly teach sending a PDCP entity reconfiguration request to PDCP entity from upper layer of the UE. 
In other words, Paladugu does not explicitly teach that the RRC/upper layer entity of the UE sends a reconfiguration request to the PDCP entity of the UE to reconfigure PDCP entity.
	However, it is well known in the art to send indication/request from the RRC entity to PDCP entity in response to handover/RRC reconfiguration request, as evidenced by ¶ [0026] of Ingale.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to send an indication/request from upper/RRC layer/entity, in response to receiving the RRC reconfiguration request, to the PDCP entity to reconfigure PDCP entity to enable target PDCP functions upon determining to continue data transfer for the data radio bearer in the target cell in the system of Paladugu to utilize conventional techniques in the art.
 	Regarding claim 7, Paladugu in view of Ingale teaches the method of claim 6, wherein the released RLC entity is associated with the source cell (Paladugu: Fig. 10, in step 3, RLC entity associated with the source cell is released).
 	Regarding claim 10, Paladugu in view of Ingale teaches the method of claim 6, wherein the PDCP reconfiguration request is triggered by receiving a RRC reconfiguration message to release the source cell (Paladugu: ¶ [0085], the RRC reconfiguration message may indicate that UE 120 is to release a connection with source BS 110-1. As such, UE 120 may release the connection with source BS 110-1, based at least in part on receiving the RRC reconfiguration message).
 	Regarding claim 16, Paladugu in view of Ingale teaches the UE of claim 11, wherein the PDCP DAPS reconfiguration entity enables a PDCP reordering and reorders packets received from lower layers associated to the source cell and the target cell (Paladugu: Fig. 3, 14, ¶ [0116], the UE uses the common PDCP entity to perform reordering/duplicate discarding and ROHC decompression of the DL PDUs received on target link).
 	Regarding claim 17, Paladugu in view of Ingale teaches the UE claim 11, wherein the PDCP entity receives a second PDCP entity reconfiguration request from upper layers when a radio link control (RLC) entity associated with the PDCP entity is released for a radio bearer (Paladugu: e.g., Fig. 10, ¶ [0074], ¶ [0085], the RRC reconfiguration message may indicate that UE 120 is to release a connection with source BS 110-1, ¶ [0104], ¶ [0118] ), and wherein the PDCP DAPS reconfiguration entity releases a header compression protocol associated with the released RLC entity, releases a cipher function associated with the released RLC entity for the radio bearer, and releases a header compression protocol associated with the released RLC entity for the radio bearer (Paladugu: Figs. 10-21, ¶ [0134] and ¶ [0135]).
 	Regarding claim 18, Paladugu in view of Ingale teaches the UE of claim 17, wherein the released RLC entity is associated with the source cell (Paladugu: Fig. 10, in step 3, RLC entity associated with the source cell is released).
 	Regarding claims 8 and 19, Paladugu in view of Ingale teaches the method of claim 6.
Paladugu does not explicitly teach stopping and resetting t-Reordering when the PDCP entity reconfiguration request is received while a reordering function is configured.
However, it is well known in the art to stop and reset t-Rordering when the PDCP entity reconfiguration request is received while reordering function is configured.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to stop and reset t-Rordering when the PDCP entity reconfiguration request is received while reordering function is configured in the system of Paladugu in view of Ingale. The motivation for doing this is a matter of design choice.
 	Regarding claims 9 and 20, Paladugu in view of Ingale teaches the method of claim 6.
Paladugu does not explicitly teach disabling a reordering function during the reconfiguration procedure if the PDCP entity reconfiguration request is received while the reordering function is not configured.
However, it is well known in the art to disable a reordering function during the reconfiguration procedure if the PDCP entity reconfiguration request is received while the reordering function is not configured.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to disable a reordering function during the reconfiguration procedure if the PDCP entity reconfiguration request is received while the reordering function is not configured in the system of Paladugu in view of Ingale. The motivation for doing this is a matter of design choice.
6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Paladugu in view of Ingale as applied to claim 1 above, and further in view of Kim et al. (US 2020/0314716 A1, hereinafter “Kim”).
 	Regarding claims 2 and 12, Paladugu in view of Ingale teaches the method of claim 1, wherein the PDCP reconfiguration request is triggered by receiving a DAPS handover command (Paladugu: Figs. 10-21, ¶ [0081], ¶ [0095], ¶ [0096], ¶ [0130]).
	Paladugu does not explicitly teach wherein the PDCP reconfiguration request is triggered by receiving a handover command with a dapsConfig flag.
	Kim teaches receiving a command with a dapsConfig flag (¶ [00163], ¶ [0217], ¶ [0222]).
	Thus, it would have been obvious to one of ordinary skill in the art the time of the invention was filed to include a dapsConfig flag in the handover command of Paladugu in view of Ingale to indicate that the bearer is configured as DAPS bearer.
7.	Claims 3, 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Paladugu in view of Ingale as applied to claim 1 above, and further in view of Yiu et al. (US 2019/0075498 A1, hereinafter “Yiu”).
 	Regarding claims 3, 4, 13 and 14, Paladugu in view of Ingale teaches the method of claim 1, further comprising: switching header compression, integrity protection and cipher functions associated to the source cell to header compression, integrity  protection and cipher functions associated to the target cell upon receiving a switching request (Paladugu: Figs. 3, 14, 18, 21, ¶ [0106], separate keys may be used for the connections to the source and target cells during the concurrent connection stage. After the connection to the target cell (at Step 2) but before release of the source cell (at Step 3), the UE can communicate dual header compression contexts. ¶ [0108], for uplink transmission, the UE can use the source ROHC compression context for communication on the link with the source BS and the UE can use the target ROHC compression for communication on the link the target BS. ¶ [0130]); receiving a switching request to the PDCP entity to switch PDCP functions to the target cell (Paladugu: ¶ [0073], UE 120 may perform a random access procedure to establish a connection with target BS 110-2 (hereinafter referred to as a target connection). Target BS 110-2, as shown by reference number 635, may reply with an acknowledgment and UE 120 and target BS 110-2 may establish the target connection,¶ [0081], ¶ [0128], ¶ [0129], During the target cell connection setup, while the UE is performing RACH on the target cell, any UL data available in the PDCP buffer is transmitted by the UE using the source ROHC compression context, ¶ [0130], after the target cell connection is setup (e.g., successful transmission of RRC reconfiguration complete message), UL data available in the PDCP buffer is transmitted only on the target connection). 
Paladugu does not explicitly teach receiving a switching request from lower layers, and wherein the switching request from the lower layers is sent to the PDCP entity to switch PDCP functions to the target cell.
However, it is well known in the art that the random access procedure is performed at lower layers (e.g., MAC), where the random access response includes UL grant information, and a switch to target PDCP function is performed in response to the random access procedure, as evidenced by ¶ [0093], ¶ [0094], ¶ [0096] of Yiu.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to receive a switching request from lower layers, upon receiving a first UL grant from the target cell, to the PDCP entity to switch PDCP functions to the target cell in the system of Paladugu in view of Ingale to use design methodologies well known in the art.
8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
Paladugu in view of Ingale applied to claim 1 above, and further in view of Yi et al. (US 2017/0264562 A1, hereinafter “Yi”).
 	Regarding claim 5, Paladugu in view of Ingale teaches the method of claim 1, further comprising: enabling the PDCP reordering and reordering the packets received from both of the lower layers associated to the source cell and the target cell, wherein the on-going PDCP procedure is not interrupted (Paladugu: Fig. 3, 14, ¶ [0116], the UE uses the common PDCP entity to perform reordering/duplicate discarding and ROHC decompression of the DL PDUs received on target link, ¶ [0122], the PDCP anchor is switched, from source gNB, to target gNB without a PDCP reestablishment, ¶ [0124], solution to avoid reestablishment/interruption is to extend the same/common PCP entity for target link handling, ¶ [0132], UE may receive DL data on both source and target connection simultaneously during handover, with data duplication, ¶ [0134], ¶ [0135]).
	Paladugu does not explicitly teach t-Reordering keeps as it is if the PDCP reordering function is used before the PDCP entity is reconfigured.
	Yi teaches wherein the on-going PDCP reordering procedure is not interrupted and keeping the re-ordering function in a dual connectivity system enabled for the PDCP PDUs (Abstract, ¶ [0192], ¶ [0194]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to keep t-Reordeing as it is if the PDCP reordering function is used before the PDCP entity is reconfigured in the system of Paladugu in view of Ingale to further enhance system efficiency and reliability. 
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over 
Paladugu in view of Ingale and Yiu as applied to claim 13 above, and further in view of Yao et al. (US 2021/0099930 A1, hereinafter “Yao”).
Regarding claim 15, Paladugu in view of Ingale and Yiu teaches the UE of claim 13, wherein the PDCP DAPS reconfiguration entity reconfigures the PDCP entity to associate with the target cell, sends PDCP packet data unit (PDU) to the target cell upon function switch (Paladugu: Figs. 3, 10-21, ¶ [0110], ¶ [0113]) 
Paladugu does not explicitly teach wherein the PDCP DAPS reconfiguration entity processes PDCP service data unit (SDU) from upper layers, and sends PDCP PDU to the target cell upon function switch. 
However, Yao teaches a well-known method of an entity processing PDCP SDU from upper layers, and sending PDCP PDU (¶ [0079]).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to process, at the PDCP DAPS reconfiguration entity, PDCP SDU from upper layers, and send PDCP PDU to the target cell upon function switch in the system of Paladugu in view of Ingale and Yiu to use design methodologies well known in the art.
Response to Arguments
10.	Applicant’s arguments filed on May 4, 2022 have been considered but are moot in view of new ground(s) of rejection.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650.  The examiner can normally be reached on Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477